 METROPOLITAN DISTRICT COUNCIL, CARPENTERSMetropolitanDistrictCouncil,UnitedBrotherhood ofCarpenters and Joiners of Philadelphia and VicinityandGeorgeH. Stump,JamesW. Stumpand JohnC. Stump. Case 4-CB-1798November 11, 1971DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn July 21, 1971, Trial Examiner Thomas A. Ricciissued the attached Decision in this proceeding.Thereafter, the General Counsel and the ChargingParties filed exceptions and supporting briefs, and theRespondent filed cross-exceptions with a supportingbrief and an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions, cross-exceptions, and briefs and has decided to affirm theTrial Examiner's rulings, findings,' and conclusions2and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby orders thatthe complaint be dismissed in its entirety.1The General Counsel has excepted to certain credibility findings madeby the Trial Examiner.It is theBoard's established policy not to overrule aTrial Examiner's resolutionswith respect to credibility unless the clearpreponderance of all of the relevant evidence convinces us that theresolutions were incorrect.Standard Dry Wall Products, Inc.,91 NLRB 544,enfd. 188 F.2d 362 (C.A. 3). We have carefully examined the record andfind no basis for reversing his findings.2We agree with the Trial Examiner's conclusionthat Respondent didnot violate Sec. 8(b)(2) and (1)(A) in requiring monthly permit fees fromthe Stumpsto work; however, our reason for so finding is that GeneralCounsel failed to establish by a preponderance of the evidence that the feeshad no relation to services performed by Respondent.As to whether Respondent violated Sec 8(b)(2) and (1)(A) by causingthe Stumps' discharges because of nonmembership, we do not agree withtheTrialExaminerthat the question of legality or illegality ofRespondent's conduct cannot turn on the use of one word or another.Indeed,thewords used by Respondent's agent could be crucial indetermining whether Respondent was legally motivated by the Stumps'residenceoutside the local geographical area or illegally motivated by theirlack of membership in Respondent or one of its affiliated local unions. Wefind,however, on the basis of the record before us, that the GeneralCounsel failed to prove by a preponderance of the evidence thatRespondent was motivated by the latter considerations, and therefore weadopt the Trial Examiner'srecommendationthat the complaint bedismissed.159TRIAL EXAMINER'S DECISIONTHOMAS A. Ricci, Trial Examiner: The charge in thiscase was filed by three individuals on January 26, 1971, anda hearing was held on May 24, at Philadelphia, Pennsylva-nia. The General Counsel's complaint, issued on March 11,1971, charges that the Respondent, Metropolitan DistrictCouncil, United Brotherhood of Carpenters and Joiners ofPhiladelphia and Vicinity, here also called the Council, orthe Philadelphia Union, caused the three Charging Partiestobe dismissed from their employment at a hospitalconstruction project in the city of Philadelphia, that it wasmotivated by an unlawful objective, and that therefore itsconduct constituted a violation of Section 8(b)(2) of theAct. The Respondent insists it was a matter of geography,the men who now complain were from out of town, andlocal carpenters who were out of work were entitled topreference. Briefs were filed by the General Counsel and bythe Respondent.Upon the entire record, and from my observation of thewitnesses, I make the following:FINDINGS OF FACTThere is no question concerning commerce or the Board'sjurisdiction. JamestownHospital Equipment, Inc., andJamestown Metal Products Company, are subsidiaries ordivisionsofAVM Corporation; together here calledJamestownMetal, the group sells and installs metalcabinets all over the country. In the fall of 1970 it started ajob in A new hospital in Philadelphia. It does a minimum of$50,000 of business across statelinesannually. I find thatthe Company is engaged in commerce within the meaningof the Act and that it will effectuate the policies of the Acttoexercise jurisdiction herein. I also find that thePhiladelphia District Council is a labor organization withinthe meaning of Section 2(5) of the Act.There is also no serious question as to the criticalunderlying facts about the alleged unlawful discharges. Thethree Stumps live in Reading, Pennsylvania, and have longbeenmembers in good standing of the AFL-CIOCarpenters Local No. 492 in that city. In 1970 they workedfor the Jamestown Company in the area of Reading andwithin the territorial jurisdiction of Local 492 on an earlierjob of the Company. Lawrence Arpin, roving superintend-ent for Jamestown, was their boss there, and he broughtthem with him to work on his next job in Philadelphia. Thethree carpenters worked from October 13 to the end of themonth, with work permits issued by the Council. OnNovember 2, 1970, Edward Kane,BusinessAgent of theCouncil, came to the Stumps and told Arpin he wanted allthree of the Stumps off the job or else he would pull allother carpenters off on strike. Arpin then had three localmen working for him and there were other union carpentersemployed by other contractors on the project. That Kane infact said he would pull the entire job unless the Readingcarpenters were dismissed is established by the testimony ofArpin and George Stump. The assertion, in the Respon-dent's brief, that the men quit voluntarily, is in no waysupported by the evidence. According to Stump, when the194 NLRB No. 28 160DECISIONS O1 NATIONALsuperintendent asked Kane what would happen if he,Arpin, refused to release the three men, the business agentanswered: "Well, then I'll shut the job down." As Arpinrecalled: "Mr. Kane said that he would close the job downif they continued to work." Kane was called as a witnessbut did not contradict either Stump or Arpin.Robert Gray, secretary-treasurer of the District Council,as a defense witness said Arpin called him on the phone 2days later and that he, Gray, then told him he was free tohire all three Stumps. Arpin denied Gray said this; I do notcredit Gray. He may have spoken to Arpin, but in the totalcircumstances of the case he was not a reliable witness.Gray also would have it that when the three out-of-townmen appealed to him personally to accept a transfer of theirmembership from the Reading local to the PhiladelphiaCouncil, all he told them was they would have to take aminor qualifying test, and that they refused to do so. Allthree of the Stumps denied any such talk by Gray. Desirousof working on this job, and attempting to get around theCouncil's objections by clearing into the PhiladelphiaUnion, had they really been told all that was required was aminor test, the last thing George Stump and his brotherJohn would have done was refuse; John has been an AFLcarpenter 23 years and John 12 years. I find it unbelievablethat a union agent of Gray's experience would require aqualifying examination from such longstanding membersof his own international.More significant, Gray's storyconflicts with that of his assistant, Gray, who said nothingabout expert qualification, but gave a totally unrelatedreasonfor preventing these men from working in the area.That the Respondent Union "caused" Jamestown, theemployer, to discriminate against the three carpenters, isclear. The heart question of thecase,however, turns on themotivation of the Council in causing the discharges. If itsobjective was one not prescribed by the Act, there can beno unfair labor practice finding.Radio Officers'v. N.L.R.B.,347 U.S. 17. I find that the reason why the Respondent didwhat it did was to gain employment for carpenters livingand working in the Philadelphia area, what is called theFive County area. This is the geographical delineation ofthe contract coverage of the Respondent's contract withemployers in the area, this is the geographical coverage ofthe contract which Jamestown signed with the Council longbefore the events, and this is the contract that was in effectwhen the discrimination was brought about. The best proofof the true motivationcamefrom Arpin himself, theprincipal witness for the General Counsel. Arpin admittedKane "said local men needed work." "And naturally, Iwanted to know why-and he [Kane } said it was because hehad local men available for the job." "Q: When Mr. Kanetold you, on November 2, that he had local men or localmembers out of work, whatever it was-what did youunderstand him to mean by that? A: That the members ofhis local were unemployed." "Q: And that's when Mr.Kane told you you'd have to lay them off because he hadunemployed local men-otherwise, he'd shut the job down?A: That's correct. Q: And that was the only reason that hegave you-that he had local men unemployed, isn't thatcorrect, Sir? A: That's correct." What had Kane told theRespondent's steward on the job? ". . . he said that he hadmen available and he could not issue a permit for out-of-towners, aslong as he had men available."LABOR RELATIONS BOARDThe following is from the testimony of Kane: "... i saidthatwe wouldn't issue-I wouldn't issue any permitsbecause we have men out of work from this area and menwere calling me on the phone, in particular, about thatparticular job down there." ". . . I said that `we have menthat are out of work from differentlocalsthat have calledover the weekend.' "Despite Arpin's statement at the hearing that he haddifficulty finding carpenters in that area at that time, andeven that Kane told him, some weeks earlier, that "at thatparticular time he didn't have any available," there areobjective facts supporting a finding that a desire to giveemployment to local area men was in fact the Respondent'smotivation. On Monday morning, November 2, Arpin hadsix carpenters at work.With the discharge of the threeStumps during the morning he was down to three. But thatverymorning he also discharged another, one PeteMonihan, because, as Arpin testified, the man refused towork Fridays.His need for men at the time, andconsequently the alleged scarcity of workmen, could nothave been very great. More important, during that veryweek carpenters came off the street looking for work and hehired them. There is indication from Arpm's testimony thatby the end of the week he was up to 10 carpenters, all alsomembers of the area local union. Kane must have beentelling the truth that there were carpenters in Philadelphianeeding work. I find very unpersuasive the argument in theGeneral Counsel's brief that maybe the many persons whojust showed up at the jobsite themselves came from faraway, somewhere outside the Five County area.It is not unlawful for a union to insist upon ageographical preference in the hiring of workmen.LocalUnion No. 337 (Townsend and Bottum),147 NLRB 929: "Aswe have held, the Act does not prohibit a union from tryingto ease the impact of local unemployment by excludingworkers holding outside jobs, or by attempting to causeemployers to limit work opportunities to strictly localapplicants."See, also,InternationalUnion of OperatingEngineers, Local 98 (Consolidated Gas and Service Co.),155NLRB 850, where the preference enforced was in favor of"Boston men" and against "Greenfield men."The Board has also held that the fact the people who livein the area are also members of the union that functionsthere, of itself is insufficient to prove that the objective inthe local union's demand is to gain preferred treatment formembers of one union instead of members of another. Avery comparable situation was presented inBricklayers,Masons and Plasterers, etc. Union No. 28 (Plaza Builders),134 NLRB 751, where also the workmen from one areawere members of one union and those from the separatearea members of the Respondent Union. The Board thereagreed that merely because "the criterion of residence inthe area could only be met by members of the Respondent"was not sufficient to prove that the Respondent Union'smotivation in causing the discrimination was membershipin one union instead of the other.Nor can the major question of legality or illegality turnupon the use of one word or another. Unfair labor practicesare proved by a preponderance of the substantial evidenceon the record as a whole, or not at all.Glenn Raven Silk METROPOLITAN DISTRICT COUNCIL, CARPENTERS161Mills, Inc. v. N.L.R.B.,203 F.2d 946 (C.A. 4). Most of thecarpenters who live in the Five County area are, through 27local unions, members of the District Council, and it stoodto reason that the local officials should at times refer to,'them also as members of the local or locals. Pressed by theGeneral Counsel, at one point Kane conceded that whendemanding dismissal of the Stumps he said " `Men' or'members'-I don't know which it could have been. I couldhave used `members' as far as that's concerned. It waseither `men' or `members.' " Arpin could not recall Kane'sexact words either: "No, I'm not positive-`men' or `localmen' or `members. "As an afterthought to the original complaint the GeneralCounsel modified it to allege that Arpin, Jamestown'sroving superintendent, was also an agent of the Union, andthat thereforehisact in discharging the men, entirely apartfrom what may or may not have otherwise been provedagainst the Respondent, constituted the illegal "causing" inthis case. The theory is expanded in the brief by arguingthat even though Arpin wastoldby Kane that geographywas the Union's concern, he, Arpin,believedthe real reasontobemembershipin the Council, and therefore, themistaken intent of the agent becomes the illegal intentchargeable to the Respondent. Were the proof of legitimateintent less clear and direct, were it at least out of the mouthof some other witness, there might be some persuasion inthis devious approach. But the record evidence, in criticalpart, consists of Arpin's own testimony. For him to saylater, at the hearing, that in his opinion the Respondent wasseeking to accomplish a hidden purpose, is no differentthan the fundamental allegation stated in the complaintitself. Judgment must rest upon the evidence as to whattranspired at the time of the events, and it is not for Arpinto make.There are a number of additional theories of illegalityand arguments, not all clearly articulated in the GeneralCounsel's brief, but none of which are persuasive. It is saidthat there existed a closed shop here, created, it wouldappear, all in Arpin's mind, because in the dual capacity asboth superintendent and union agent he ran the businessthat way. It is simultaneously conceded, however, that thecontract did not provide for a hiring hall, exclusive orotherwise, and at some points Arpin himself said he wasfree to hire off the street and did so. The complaint allegesthat the Union acted illegally in requiring the Stumps topay for work permits on the Philadelphia hospital project.The case was not tried on this theory at all; the Stumps infact worked for more than 2 weeks before they had anypermits, and what was stressed at the hearing as the realvice in the case was the Respondent'srefusalto accept theemployees' offer to pay for work permits.Itwill be recalled that on the very morning that BusinessAgent Kane told Arpin to dismiss the Stumps, Monihan,one of the local area carpenters, was discharged for otherreasons.Kane quarreled with Arpin about Monihan also.There simply is no evidence worthy of note that Kane'sobjections to the Stumps was retaliation against theCompany for releasing Monihan, and the General Coun-sel's assertion to that effectseemsto be pure speculation.And finally, when a union "causes," as the Act reads, anemployer to discriminate against an employee, the legalityof its conduct cannot depend upon the manner in which itchooses to make its desire effective. The brief says that ifKane had invited Arpin "to voluntarily and freely" sendthemen home, the complaint might be dismissed, butbecause he resorted to "naked economic power" and used"duress" the finding must be otherwise. I find no supportfor this distinction in the cited cases.Ifind that the record as a whole does not containsufficient evidence to prove the essential allegations of thecomplaint, and shall therefore recommend dismissal of thecomplaint.RECOMMENDED ORDEROn the basis of the recordin itsentirety I herebyrecommend that the complaint be, and it hereby isdismissed.